                Case 1:18-cv-11281 Document 1 Filed 12/04/18 Page 1 of 17



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
ALLISON ULLO, individually and on
behalf of others similarly situated,
                                                                         18 Civ. 11281
                                   Plaintiff,
                                                                      CLASS ACTION
                                                                       COMPLAINT
                 - against -
                                                                    Jury Trial Demanded
ABY ROSEN, GREGG POPKIN, PATRICK HALL,
DANE ASERMELY, SEBASTIEN LEFAVRE, RFR
HOLDING LLC, GPH PARTNERS LLC, GPH
MANAGEMENT LLC, AND GP SERVICES LLC,


                                     Defendants.
--------------------------------------------------------------X

          Plaintiff Allison Ullo (“Plaintiff”), individually and on behalf of others similarly situated,

 by and through her attorneys, alleges upon her knowledge and belief, and as against Defendants

 Aby Rosen, Gregg Popkin, Patrick Hall, Dane Asermely, Sebastien Lefavre, RFR Holding LLC,

 GPH Partners LLC, GPH Management LLC, and GP Services LLC (collectively referred to as

 “Defendants”):

                                                NATURE OF CASE

          1.       Plaintiff bring claims against Defendants on behalf of herself, and other similarly

 situated individuals, for violations of the Fair Labor Standards Act of 1938, 29 U.S.C. § 201 et

 seq. (“FLSA”), New York Labor Law §§ 190 et seq. and 650 et seq. (the “NYLL”), and

 regulations promulgated by the New York Department of Labor, 12 N.Y.C.R.R. §146-1.1 et seq.

 (“Hospitality Wage Order”).

          2.       Plaintiff seeks redress for damages, liquidated damages, statutory damages, pre-

 judgment interest, post-judgment interest, attorneys’ fees and costs.




                                                          1
             Case 1:18-cv-11281 Document 1 Filed 12/04/18 Page 2 of 17



                                 JURISDICTION AND VENUE

       3.      The Court has subject matter jurisdiction over Plaintiff’s FLSA claims pursuant to

28 U.S.C. § 1331 and 29 U.S.C. § 216(b) and supplemental jurisdiction over Plaintiff’s NYLL

and Hospitality Wage Order claims pursuant to 28 U.S.C. § 1367(a).

       4.      Venue is proper in this District under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this District,

Defendants maintain their corporate headquarters and offices within this district, Defendants

operate their business in this District, and Defendants employed Plaintiff in this District.

                                          THE PARTIES

                                              Plaintiff

       5.      Plaintiff is an adult individual who is a resident of New York, New York.

       6.      From at least six years prior to the filing of this Complaint until March 23, 2018,

Plaintiff worked as a “Cocktail Server” or waitress at “Rose Bar” and “Jade Bar” in Gramercy

Park Hotel located at 2 Lexington Avenue in New York, New York.

       7.      Plaintiff is a covered employee within the meaning of the FLSA and the NYLL.

                                          Corporate Defendants

       8.      Defendant GPH Partners LLC (“GPH Partners”) is a limited liability company

established and organized under the laws of New York on or about April 13, 2004, by Defendant

Aby Rosen.

       9.      GPH Partners owns the hotel property known as “Gramercy Park Hotel.”

       10.     Defendant GPH Management LLC (“GPH Management”) is a limited liability

company established and organized under the laws of New York on or about April 18, 2005, by

Defendant Aby Rosen.




                                                  2
              Case 1:18-cv-11281 Document 1 Filed 12/04/18 Page 3 of 17



       11.     GPH Partners has a management contract with and/or has leased some or all of

the hotel to Defendant GPH Management.

       12.     GPH Management does business under the name “Gramercy Park Hotel.”

       13.     Defendant RFR Holding LLC (“RFR”) is a privately held real estate investment,

development, and management company based in Manhattan.

       14.     RFR was founded in 1991 by Aby Rosen and Michael Fuchs who are its

principals.

       15.     RFR operates and manages Gramercy Park Hotel including Rose Bar and Jade

Bar and considers itself to be the owner of the hotel.

       16.     Defendant GP Services LLC is a limited liability company established and

organized under the law of Delaware on or about October 14, 2009.

       17.     Plaintiff’s W2 states her employer is “GP Services LLC.”

       18.     Defendants GPH Partners, GPH Management, RFR and GP Services are

collectively referred to as the “Corporate Defendants.”

       19.     Under the FLSA and NYLL, the Corporate Defendants constitute a single

employer of Plaintiff and all similarly situated employees given the (1) interrelation of

operations, (2) centralized control of labor relations; (3) common management; and (4) common

ownership and financial control.

       20.     In each year beginning six year prior to filing the complaint, the Corporate

Defendants, both separately and jointly, had a gross annual volume of sales of not less than

$500,000.




                                                 3
             Case 1:18-cv-11281 Document 1 Filed 12/04/18 Page 4 of 17



                                     Individual Defendants

       21.     Defendant Aby Rosen is an individual person who possesses operational control

over, ownership interests in, and controls significant functions of the Corporate Defendants.

       22.     At all relevant times herein, Defendant Aby Rosen possessed the power and

authority to fire and hire employees at Rose Bar and Jade Bar, determine their rate and method of

pay, determine their work schedules and otherwise affect the quality of their employment.

Defendant Aby Rosen has exercised such power by hiring as well as negotiating terms of

employment and severance.

       23.     Defendant Gregg Popkin is the Chief Operating Officer of RFR.

       24.     Defendant Gregg Popkin possesses operational control over and controls

significant functions of the Defendant Corporations.

       25.     At all relevant times herein, Defendant Gregg Popkin possessed the power and

authority to fire and hire employees at Rose Bar and Jade Bar, determine their rate and method of

pay, determine their work schedules and otherwise affect the quality of their employment.

Defendant Gregg Popkin has exercised such power by participating in the hiring of employees

and the negotiating of terms of employment and severance.

       26.     Defendant Patrick Hall is vice-president of hotel operations for RFR.

       27.     Defendant Patrick Hall assists Defendant Gregg Popkin in overseeing RFR’s day-

to-day hotel operations.

       28.     At all relevant times herein, Defendant Patrick Hall possessed operational control

over and controls significant functions of the Defendant Corporations.

       29.     At all relevant times herein, Defendant Patrick Hall possessed and has exercised

the power and authority to fire and hire employees at Rose Bar and Jade Bar, determine their rate




                                                4
             Case 1:18-cv-11281 Document 1 Filed 12/04/18 Page 5 of 17



and method of pay, determine their work schedules and otherwise affect the quality of their

employment.

       30.     Defendants Aby Rosen, Gregg Popkin and Patrick Hall regularly reviewed

financial statements of Rose Bar and Jade Bar including monthly, quarterly and annual

profit/loss statements that included Plaintiff’s and other employees’ wages.

       31.     In or around October 2015, Defendant Dane Asermely became the general

manager of Rose Bar and Jade Bar. Defendant Dane Asermerly succeed Defendant Sebastien

Lefavre as general manager of Rose Bar and Jade Bar.

       32.     At all relevant times herein, Defendants Dane Asermely and Sebastian Lefavre

possessed and exercised the power and authority to fire and hire employees at Rose Bar,

determine their rate and method of pay, determine their work schedules and otherwise affect the

quality of their employment.

       33.     Defendants Dane Asermely and Sebastian Lefavre regularly collected and

produced financial records of the Rose Bar and Jade Bar including monthly, quarterly and annual

profit/loss statements that included Plaintiff’s and other employees’ wages for the other

Defendants to review.

       34.     Defendants Aby Rosen, Gregg Popkin, Patrick Hall, Dane Asermely, Sebastien

Lefavre are referred to as the “Individual Defendants.”

       35.     The Corporate Defendants and Individual Defendants jointly employed Plaintiff

and all similarly situated employees and are liable as employers within the meaning of the FLSA

and the NYLL.




                                                5
             Case 1:18-cv-11281 Document 1 Filed 12/04/18 Page 6 of 17



                                   ROSE BAR & JADE BAR

                                        Bartenders’ Shifts

       36.     Jade Bar has one bartender working at all times. Jade Bar opens at 12 p.m. and

remains open until close or approximately 4 a.m.

       37.     A barback begins working at Jade Bar beginning at 7 p.m. and continues to work

until close or approximately 4 a.m.

       38.     Rose Bar opens at 6 p.m. with one bartender and one barback. A second bartender

begins working at 10 p.m. The two bartenders and one barback work until close or

approximately 4 a.m.

       39.     The barbacks at Rose Bar and Jade Bar wait on customers, take orders from

customers, prepare and serve alcoholic drinks including cocktails. The barbacks are also

responsible for collecting and cleaning glasses as well as taking out the trash from behind the

bar. The barbacks work in the bar area, in front of and around customers, and are constantly

interacting with customers.

       40.     Defendants do not require the bartenders at Rose Bar and Jade Bar to tip share

with the barbacks.

       41.     At all relevant times, only men have served as bartenders and barbacks at Rose

Bar and Jade Bar.

                                        Waitresses’ Shift

       42.     At 4 p.m., a waitress is required to begin setting up Rose Bar for its 6 p.m.

opening. Prior to the shift beginning, the waitress is required to get dressed for work in a

uniform. The waitress is required to engage in pre-shift donning of uniforms as well as preparing

her hair and make-up, which takes at least 20 minutes. This shift ends at 9 p.m. (“Shift 1”).




                                                 6
               Case 1:18-cv-11281 Document 1 Filed 12/04/18 Page 7 of 17



        43.     From 4 p.m. until 6 p.m., the waitress on Shift 1 is primarily required to perform

non-tipped duties related to setting up Rose Bar including but not limited to cleaning tables,

cleaning the room, changing the receipt roll, collecting and cleaning all of the check presenters,

finding candles in the basement, bringing boxes upstairs, removing candles out of boxing and

individual packaging, lighting candles and place them on tables around Rose Bar, locating

furniture in the basement and moving furniture in Rose Bar.

        44.     At 6 p.m., a second waitress begins working in Rose Bar. This shift ends at 4 a.m.

(“Shift 2”).

        45.     At 9 p.m., a third waitress begins working in Rose Bar. This shift ends at 4 a.m.

(“Shift 3”).

        46.     From 10 p.m. until 1 a.m., a waitress is required to work a “swing shift.”

Defendants required the waitress to log into the Micros Restaurant Management System as the

waitress from Shift 2 or Shift 3.

        47.     After the close of the shift, the waitresses are required to perform non-tipped

duties including handling all paperwork including calculating the sales for the night. This non-

tipped work takes approximately 30 minutes and may take as much as an hour.

        48.     Waitresses are also required to assist in the paperwork by phone with the floor

managers on Sunday afternoon. This non-compensated work lasts approximately 15 minutes and

may take as much as 30 minutes.

                                    Defendants’ Unlawful Acts

        49.     At all relevant times herein, Defendants did not require any male employee to

contribute tips to any other person whether it be through tip sharing or tip pooling.




                                                 7
             Case 1:18-cv-11281 Document 1 Filed 12/04/18 Page 8 of 17



       50.     At all relevant times herein, Defendants only required women to distribute their

tips. Such tips were required to be distributed to male employees.

       51.     The women were required to distribute tips on the stated ground that “You girls

make too much money” or other similar reasons.

       52.     The Shift 1 Waitress was required to give 20% of her tips to the Jade Bar

bartender and 7% tip to employees who worked primarily in the kitchen area doing prep work

(“back-of-the-house employees”).

       53.     The Shift 2, Shift 3 and swing-shift waitresses were required to give 20% of tips

to the Rose Bar bartenders as well as 15-25% to back-of-the-house employees.

       54.     When asked for the justification behind only having the waitresses distribute their

tips to the male employees, waitresses were repeatedly told by the managers, “You girls make

too much money” and other similar gender-based comments.

       55.     The employer-mandated tip sharing scheme imposed on Plaintiff and other

waitresses is not customary.

       56.     The employer-mandated tip sharing imposed on Plaintiff was not reasonable.

       57.     Defendants did not establish, maintain, and preserve records as required by law,

or did not make any such records available to Plaintiff or other participants in the mandated tip

sharing scheme, that included: (1) a daily log of the tips collected by each employee on each

shift, whether in cash or by credit card; (2) a list of occupations that the employer deemed

eligible to receive tips through tip sharing; (3) the shares of tips that each occupation was

scheduled to receive from tip sharing; and (4) the amount in tips that each employee received

from the tip share by date.




                                                8
               Case 1:18-cv-11281 Document 1 Filed 12/04/18 Page 9 of 17



         58.    Defendants did not post in a conspicuous place notices issued by the Department

of Labor about wage and hour laws, tip appropriations, or illegal deduction provisions.

         59.    Defendants did not list “GPH Management LLC” or any other “doing business

as” names on any notices or records as required under NYLL.

         60.    Defendants did not state the correct gross wages, as defined by NYLL, for any

employee on any pay statement as required by NYLL or deductions from the correct gross

wages.

                               CLASS ACTION ALLEGATIONS

         61.    Plaintiff seeks relief in her individual capacity and as a representative of all others

who are similarly situated for certain causes of action alleged herein (i.e., causes of action one,

two, six, seven and eight).

         62.    Pursuant to Fed. R. Civ. P. 23(a) and (b)(2), (b)(3), and (c)(4), Plaintiff seeks

certification of all other similarly situated employees who worked at Rose Bar and Jade Bar and

were paid less than minimum wage under federal or state law or who had GP Services listed as

their employer on their pay statements and/or W2 for the six years prior to filing of this

Complaint.

         63.    Excluded from this Class are Defendants, and any officer, directors, affiliates,

legal representatives, heirs, predecessors, successors, and assigns of Defendants.

         64.    The members of the Class are so numerous that the joinder of all members is

impractical. While the exact number of Class members is unknown to Plaintiff at this time,

Plaintiffs asserts on information and belief that the Class includes more than fifty (50) people.




                                                  9
             Case 1:18-cv-11281 Document 1 Filed 12/04/18 Page 10 of 17



       65.     Fed. R. Civ. P. 23(a)(2) and (b)(3). There are questions of law and fact common

to the Class, which predominate over any questions affecting only individual Class members.

These common questions of law and fact include, without limitation:

               a.     Whether Defendants gave proper notice to the Class that they
                      would be paid a reduced wage because Defendants intended to use
                      their tips to satisfy their minimum wage obligations or otherwise
                      inform the employees of the provisions of 29 U.S.C. § 203(m);

               b.     Whether Defendants unlawfully applied a tip credit under 29
                      U.S.C. § 203(m) because federal law only permits tip pooling if a
                      tip credit is taken;

               c.     Whether Defendants gave proper written notices as required by 12
                      N.Y.C.R.R. § 146-2.2;

               d.     Whether Defendants failed to provide Plaintiff and other
                      employees with written notice containing inter alia the name of the
                      employer and any “doing business as” names as required by NYLL
                      §195(1); and

               e.     Whether Defendants failed to provide Plaintiff and other
                      employees with written notice containing inter alia the name of the
                      employer and any “doing business as” names as required by NYLL
                      §195(3);

       66.     All members of the proposed Classes are readily ascertainable.

       67.     Fed. R. Civ. P. 23(a)(3). Plaintiff’s claims are typical of those of other Class

members because Plaintiff, like that of every other class member, was harmed by Defendants

unlawfully applied a tip credit to their wage as well as failure to comply with NYLL §195(1) and

NYLL §195(3).

       68.     Fed. R. Civ. P. 23(a)(4). Plaintiff will fairly and adequately represent and protect

the interests of the members of the Class. Plaintiff’s Counsel are competent and experienced in

litigating class actions and FLSA claims.




                                                10
             Case 1:18-cv-11281 Document 1 Filed 12/04/18 Page 11 of 17



       69.     Fed. R. Civ. P. 23(b)(3). A class action is superior to other available methods for

the fair and efficient adjudication of this controversy since joinder of all the members of the

Class is impracticable. Furthermore, the adjudication of this controversy through a class action

will avoid the possibility of inconsistent and potentially conflicting adjudication of the asserted

claims. There will be no difficulty in the management of this action as a class action.

       70.     Class certification is also appropriate under Fed. R. Civ. P. 23(a) and (b)(2),

because Defendants acted or has refused to act on grounds generally applicable to the class.

       71.     Pursuant to Fed. R. Civ. P. 23(c)(4), Plaintiff and the class seek certification of

particular claims and issues.

         AS AND FOR A FIRST CAUSE OF ACTION AGAINST DEFENDANTS
        (by Plaintiff on her own behalf and on behalf of all employees similarly situated)

                                   Violation of 29 U.S.C. § 206

       72.     Plaintiff repeat, reiterate, and reallege each and every allegation set forth above

with the same force and effect as if more fully set forth herein.

       73.     Defendants did not give proper notice to employees that they would be paid a

reduced wage because Defendants intended to use their tips to satisfy their minimum wage

obligations or otherwise inform the employees of the provisions of 29 U.S.C. § 203(m).

       74.     Defendants unlawfully applied a tip credit to employees’ wages and violated the

federal minimum wage requirements of 29 U.S.C. § 206 until December 30, 2016.

       75.     Defendants’ failure to give proper notice and the subsequent violations of the

federal minimum wage requirement were willful within the meaning of 29 U.S.C. § 255.




                                                 11
             Case 1:18-cv-11281 Document 1 Filed 12/04/18 Page 12 of 17



        AS AND FOR A SECOND CAUSE OF ACTION AGAINST DEFENDANTS
        (by Plaintiff on her own behalf and on behalf of all employees similarly situated)

                                   Violation of 29 U.S.C. § 206

       76.     Plaintiff repeat, reiterate, and reallege each and every allegation set forth above

with the same force and effect as if more fully set forth herein.

       77.     29 U.S.C. § 203(m) only allows employers to apply a tip credit if they require tip

pooling.

       78.     Defendants mandated tip sharing at Rose Bar and Jade Bar.

       79.     Defendants unlawfully applied a tip credit to Plaintiff and employees similarly

situation and thereby violated the federal minimum wage requirements of 29 U.S.C. § 206 for

three years prior to filing this Complaint until December 30, 2016.

       80.     Defendants’ unlawful application of a tip credit and subsequent violations of the

federal minimum wage requirement were willful as the term is defined 29 U.S.C. § 255.

           AS AND FOR A THIRD CAUSE OF ACTION AGAINST DEFENDANTS
                            (by Plaintiff on her own behalf)

                                   Violation of 29 U.S.C. § 206

       81.     Plaintiff repeat, reiterate, and reallege each and every allegation set forth above

with the same force and effect as if more fully set forth herein.

       82.     Plaintiff repeatedly worked Shift 1 as described above.

       83.     On each day that Plaintiff worked Shift 1, Plaintiff spent substantial time doing

non-tipped work.

       84.      Defendants unlawfully applied a tip credit to the non-tipped work for this period

of time and violated the federal minimum wage requirements of 29 U.S.C. § 206 until December

30, 2016.




                                                 12
             Case 1:18-cv-11281 Document 1 Filed 12/04/18 Page 13 of 17



       85.     Defendants’ unlawful application of a tip credit and subsequent violations of the

federal minimum wage requirement were willful as the term is defined 29 U.S.C. § 255.

       AS AND FOR A FOURTH CAUSE OF ACTION AGAINST DEFENDANTS
                        (by Plaintiff on her own behalf)

                                   Violation of 29 U.S.C. § 206

       86.     Plaintiff repeat, reiterate, and reallege each and every allegation set forth above

with the same force and effect as if more fully set forth herein.

       87.     The FLSA guarantees compensation for all work engaged in by employees.

       88.     Defendants did not compensate Plaintiff for time spent Sunday afternoons

assisting on Defendants’ paperwork.

       89.     Defendants’ violations of the federal minimum wage requirement was willful as

the term is defined 29 U.S.C. § 255.

         AS AND FOR A FIFTH CAUSE OF ACTION AGAINST DEFENDANTS
                          (by Plaintiff on her own behalf)

                                       Violation of NYLL § 652

       90.     Plaintiff repeat, reiterate, and reallege each and every allegation set forth above

with the same force and effect as if more fully set forth herein.

       91.     Plaintiff repeatedly worked Shift 1 as described above.

       92.     On each day Plaintiff worked Shift 1, she spent more than 20 percent of her shift

performing non-tipped work.

       93.      Defendants unlawfully applied a tip credit to the wages of Plaintiff in violation of

12 N.Y.C.R.R. § 146-2.2 and thereby violated NYLL § 652.




                                                 13
              Case 1:18-cv-11281 Document 1 Filed 12/04/18 Page 14 of 17



         AS AND FOR A SIXTH CAUSE OF ACTION AGAINST DEFENDANTS
        (by Plaintiff on her own behalf and on behalf of all employees similarly situated)

                                     Violation of NYLL § 652

       94.      Plaintiff repeat, reiterate, and reallege each and every allegation set forth above

with the same force and effect as if more fully set forth herein.

       95.      Defendants did not give proper written notices as required by 12 N.Y.C.R.R. §

146-2.2.

       96.      Defendants unlawfully applied a tip credit to employees’ wages and thereby

violated state minimum wage requirements.

       AS AND FOR A SEVENTH CAUSE OF ACTION AGAINST DEFENDANTS
        (by Plaintiff on her own behalf and on behalf of all employees similarly situated)

                                    Violation of NYLL §195(1)

       97.      Plaintiff repeat, reiterate, and reallege each and every allegation set forth above

with the same force and effect as if more fully set forth herein.

       98.      Defendants failed to provide Plaintiff and other employees with written notice

containing inter alia the name of the employer and any “doing business as” names used by the

employer, the physical address of the employer’s main office or principal place of business, and

a mailing address if different, and the telephone number of the employer

       99.      Defendants are liable to each Plaintiff in the amount of $5,000, together with

costs and attorneys’ fees.

        AS AND FOR A EIGHTH CAUSE OF ACTION AGAINST DEFENDANTS
        (by Plaintiff on her own behalf and on behalf of all employees similarly situated)

                                    Violation of NYLL §195(3)

       100.     Plaintiff repeat, reiterate, and reallege each and every allegation set forth above

with the same force and effect as if more fully set forth herein.



                                                 14
                 Case 1:18-cv-11281 Document 1 Filed 12/04/18 Page 15 of 17



          101.     With each payment of wages, Defendants failed to provide Plaintiffs with an

accurate statement including, inter alia, the name of employer and any “doing business as”

names used by the employer, address and phone number of such employer as required by NYLL

195(3).

          102.     Defendants are liable to each Plaintiff in the amount of $5,000, together with

costs and attorneys’ fees.


                  AS AND FOR A NINTH OF ACTION AGAINST DEFENDANTS
                                (by Plaintiff on her own behalf)

                                       Violation of NYLL § 196-d

          103.     Plaintiff repeat, reiterate, and reallege each and every allegation set forth above

with the same force and effect as if more fully set forth herein.

          104.     Defendants required Plaintiff to contribute a percentage of her tips to other

employees that was not customary.

          105.     Defendants required Plaintiff to contribute a percentage of her tips to other

employees that was not customary.

          106.     Defendants thereby violated Section 196-d of NYLL.

                 AS AND FOR A TENTH OF ACTION AGAINST DEFENDANTS
                               (by Plaintiff on her own behalf)

                                       Violation of NYLL § 196-d

          107.     Plaintiff repeat, reiterate, and reallege each and every allegation set forth above

with the same force and effect as if more fully set forth herein.

          108.     Defendants required Plaintiff to give her tips to employees whose primary duties

were non-tipped duties and were ineligible to receive tips through employer-mandated tip

sharing.



                                                   15
              Case 1:18-cv-11281 Document 1 Filed 12/04/18 Page 16 of 17



       109.     Defendants thereby violated Section 196-d of NYLL.

       WHEREFORE, Plaintiff respectfully request that this Court enter a judgment providing

the following relief:

       a) Certifying the class for causes of action one, two, six, seven and eight in accordance

with Rule 23 of the Federal Rules of Civil Procedure;

       b) Designating Plaintiff as Class Representatives;

       c) Designating David Kasell and Joshua Levin-Epstein as Class Counsel;

       d) Entering declaratory judgment that the practices complained of herein are unlawful

under FLSA and NYLL;

       e) Granting judgment in favor of Plaintiff and the Class, and against Defendants;

       f) Awarding all available compensatory damages to Plaintiff and the Class, including,

inter alia, all unpaid wages, misappropriated tips, and liquidated damages under federal and state

law;

       g) Awarding five thousand dollars ($5,000.00) to Plaintiff and the Class for Defendants’

failure to provide Notice detailing rates of pay and payday and five thousand dollars ($5,000.00)

to Plaintiff and the Class for Defendants’ failure to provide a paystub that lists employee’s name,

employer’s name, employer’s address and telephone number, employee’s rate or rates of pay,

employee’s gross wages, any deductions made from employee’s gross wages, any allowances

claimed as part of the minimum wage, and the employee’s net wages for each pay day;

       h) Awarding reasonable attorneys’ fees and costs incurred by Plaintiffs in filing this

action pursuant to 29 U.S.C. § 216(b) and NYLL §§ 198 and 663;

       i) Awarding pre-judgment and post-judgment interest to Plaintiffs on these damages;




                                                16
            Case 1:18-cv-11281 Document 1 Filed 12/04/18 Page 17 of 17



       j) Awarding an automatic increase in the judgment that if any amounts of the damages

are unpaid within ninety days of the expiration of the time to appeal by fifteen percent pursuant

to NYLL § 198(4); and

       k) Granting other and further legal and equitable relief as this Court deems necessary,

just, and proper.

                                       JURY DEMAND

       Plaintiff hereby demands a trial by jury of all issues so triable pursuant to Rule 38 of the

Federal Rules of Civil Procedure



DATED: December 4, 2018

                                                                                /s/ David Kasell
                                                                                David M. Kasell
                                                                       1038 Jackson Avenue, #4
                                                                     Long Island City, NY 11101
                                                                                 (718) 404-6668

                                                                           Joshua Levin-Epstein
                                                                Levin-Epstein & Associates, P.C.
                                                                       1 Penn Plaza, Suite 2527
                                                                          New York, NY 10119
                                                                                (212) 792-0046

                                                                Counsel for Plaintiff Allison Ullo




                                               17
